COMBS, Justice.
Petitioner filed this original action in our Court because the respondent is the Administrative Office of the Courts (AOC). The AOC is the staff for the Chief Justice in executing the policies and programs of the Court of Justice. KRS 27A.050.
In March of 1986, the petitioner revised its ordinance for the curfew of minors to prohibit juveniles under the age of eighteen from being in public at night during certain prescribed hours except under limited circumstances. The respondent has refused to involve its court designated workers in enforcing petitioner’s curfew ordinance.
The issue presented us is whether court designated workers employed and supervised by the AOC are required to process juveniles for violations of Covington City Ordinance No. 0-05-89, the curfew ordinance, under the Kentucky Juvenile Code. We hold that they are not so required.
Pursuant to Home Rule, municipalities may act in furtherance of a public purpose, so long as the exercise of power is “not in conflict with a constitutional provision or statute.” KRS 82.082(1). The petitioner amended its curfew ordinance in an attempt to bring it into compliance with the Kentucky Juvenile Code and Juvenile Offenders Statute. Respondent maintains that a conflict still exists between the Juvenile Code and the curfew ordinance, and we agree.
In 1986, the Kentucky General Assembly passed the Unified Juvenile Code, KRS Chapters 600-645, which became effective July 1, 1987. The basis of the petitioner’s claim is that violations of the curfew ordinance should be classified and processed under the Juvenile Code as “public offenses” pursuant to KRS 610.010(l)(a). However, KRS 600.020(37) defines a public offense action as one “brought in the interest of a child who is accused of committing a public offense which, if committed by an adult, would be a crime.” [Emphasis added.] By definition, an adult cannot violate a juvenile curfew ordinance. Therefore, petitioner’s ordinance cannot be treated as one falling within the parameters of the public offense classification of the Juvenile Code.
*181A juvenile committing an act which would not be a crime if committed by an adult is defined in KRS 600.020(48) as a status offense action, which is “any action brought in the interest of a child who is accused of committing acts, which if committed by an adult, would not be a crime_ Status offenses shall not include violations of state or local ordinances which may apply to children such as a violation of curfew.” [Emphasis added.] The legislature expressly excluded curfew ordinances from the definition of status offenses.
The AOC is not authorized to require its court designated workers to process juvenile curfew violators as public offenders under the Juvenile Code, KRS 610.010(l)(a). The respondent is expressly prohibited from requiring its court designated workers to process juvenile curfew violators as status offenders under the Juvenile Code definition in KRS 600.020(48).
We recently held in Pierce v. Commonwealth, Ky., 777 S.W.2d 926 (1989), that a city, by local ordinance proscribing solicitation to commit sodomy, may not redefine the elements of the offense and impose penalties greater than allowed by state statute for the same violation. The ordinance in Pierce was an attempt to prohibit local sodomy solicitation by defining the offense more broadly than the state penal code provision, thereby directly addressing criminal conduct which is comprehensively addressed by state statute.
Petitioner here is attempting to force court designated workers to enforce an ordinance that is expressly excluded by the Juvenile Code. “As the General Assembly chose the language used in the statute, we must conclude it did so intentionally and we cannot approve an ordinance which amounts to an enlargement of the conduct proscribed by the act of the General Assembly.” Pierce, at 928. Covington’s ordinance is not only an enlargement of an act of the General Assembly, but is in direct conflict with that portion of KRS 600.-020(48) which exempts curfew ordinances from the confines of a status offense, and is by definition outside the realm of a public offense. It would be in conflict with legislative intent for us to hold the respondent responsible for enforcing Covington’s curfew ordinance.
The Juvenile Code does not place authority to enforce juvenile curfew ordinances with the AOC, and therefore, we hold that the respondent is not required to enforce the petitioner’s ordinance.
The petition is denied.
STEPHENS, C.J., and GANT, LAMBERT, LEIBSON and VANCE, JJ., concur.
WINTERSHEIMER, J., files a separate concurring opinion.